Title: To Thomas Jefferson from Philip Mazzei, 13 September 1807
From: Mazzei, Philip
To: Jefferson, Thomas


                        
                            13 7bre, 1807.
                        
                        Il Governo militare francese, che attualmente domina in Livorno, avendo per grazia speciale permesso
                            che parta ⅌ Filadelfia il bastimento Americano The Dispatch, Capn. Jacob Benners, sul quale s’imbarca il mio buono
                            Amico Sigr. Federigo Wollaston, profitto di questa opportunità ⅌ mandarle in una boccettina ben chiusa il seme di
                            fragole d’ogni mese e le 12 bottiglie di Moscadello di Montalcino, senz’aspettare il mese d’xbre conforme al contenuto
                            nella precedente mia dei 22 Giugno anno corrente, non potendosi prevedere quando sarà libero l’esito dei bastimenti da
                            questo Porto. Il do. Sigr. Wollaston, socio della Casa Degen Guebhard e Compagni, vien costà ⅌ affari di commercio,
                            e ancora per procurar di recuperare certe terre sull’Eastern Shore appartenenti a un suo fratello,
                            potendo provare che la legge ⅌ confiscar certi beni, emanata in tempo
                            della Revoluzione, lo esclude. Questo è un soggetto realmente degno, non solo del suo Patrocinio, ma della sua Amicizia, erudito, ingegnosissimo, di ottimo cuore, prudente in sommo grado, e di una dolcezza di carattere veramente singolare.
                            Onde io mi fo lecito di raccomandaglielo caldamente, e se le occupazioni pubbliche Le permettessero di conversar qualche
                            poco con Lui, nella sua breve dimora in codesta Metropoli, vedrebbe, che, lungi dall’aver’esagerato, non ò detto
                            abbastanza. Ei deve partire ⅌ imbarcarsi domani, onde son costretto a terminare, confermandomi qual sempre fui dal
                            momento che La conobbi, e sarò usque ad mortem. Tutto suo,
                  
                            F. M.
                        
                        
                            P.S. L’ultima parola mi pone in mente di dirle, che circa 2 mesi sono un fierissimo attacco alla mia
                                salute obbligò i 2 Vaccà, Padre e figlio, a farmi cavare circa 18 oncie di sangue alle 7 pomeridiane, più che
                                altrettanto verso l’11, e 2 ore dopo a farmi attaccare 2 fortissimi vescicanti alle braccia. Creduto mortale anche da
                                loro, il terzo giorno fui fuor di pericolo, e ora mi sento in meglio situazione, che avanti al do. attacco. N.B Dopo
                                qualche giorno ò dato una commendatizia ⅌ il Sigr.Aureliano Tiribilli.
                            N.B. Circa il 20 8bre il anno do., cioè 1807. gli mandai poche righe ⅌ mezzo di Mr. Ridgely, Stato Console in Tripoli, e dissi che,
                                conversando seco, lo conoscerebbe degno dlla n’a società.
                        
                    